Case 2:15-cv-05146-CAS-PJW Document 468 Filed 11/06/19 Page 1 of 3 Page ID #:25572



     1
         Laurence M. Rosen, Esq. (SBN 219683)
     2   THE ROSEN LAW FIRM, P.A.
     3
         355 South Grand Avenue, Suite 2450
         Los Angeles, CA 90071
     4   Telephone: (213) 785-2610
     5   Facsimile: (213) 226-4684
         Email: lrosen@rosenlegal.com
     6

     7   Counsel for Lead Plaintiff and the Class

     8                        UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA

    10    In re Silver Wheaton Corp.                Master File No. 2:15-cv-05146-
    11    Securities Litigation                     CAS(PJWx)
                                                    c/w: 2:15-cv-05173-CAS(PJWx)
    12

    13                                              PLAINTIFFS’ MOTION FOR
                                                    PARTIAL JUDGMENT ON THE
    14                                              PLEADINGS
    15
                                                    CLASS ACTION
    16

    17                                              Judge: Hon. Christina A. Snyder
                                                    Hearing Date: December 16, 2019
    18                                              Time: 10:00 a.m.
    19                                              Ctrm: 8D
                                                    Complaint Filed: July 8, 2015
    20
    21

    22

    23

    24

    25

    26
    27

    28
Case 2:15-cv-05146-CAS-PJW Document 468 Filed 11/06/19 Page 2 of 3 Page ID #:25573



     1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
     2         PLEASE TAKE NOTICE THAT on December 16, 2019 at 10:00 a.m., or
     3   as soon thereafter as the matter may be heard at First Street Courthouse, 350 W.
     4   First Street, Courtroom 8D, 8th Floor, Los Angeles, CA 90012, Plaintiff/
     5   Class Representatives (“Plaintiffs”), by their undersigned counsel, will and hereby
     6   do move the Court, pursuant to Rule 12(c) of the Federal Rules of Civil Procedure,
     7   for partial judgment on the pleadings as to the Seventh Affirmative Defense
     8   (Offset of Damages) asserted by Defendants Silver Wheaton Corp., Randy V.J.
     9   Smallwood, Peter Barnes, and Gary Brown, and the Twenty-Sixth Affirmative
    10   Defense (Offset of Damages) asserted by Defendant Deloitte LLP, and for such
    11   other relief as the Court finds just and proper.
    12         This Motion is made following the conference of counsel pursuant to Local
    13   Rule 7-3 and is based on the memorandum of points and authorities filed concurrently
    14   herewith, such additional evidence and argument as may be presented at the hearing
    15   on this motion, all of the pleadings, files and records in this proceeding, and such
    16   other evidence as may later be submitted.
    17         The parties have corresponded at length and met and conferred on several
    18   occasions, with the last session occurring on October 4, 2019.
    19   Dated: November 6, 2019                Respectfully submitted,
    20
                                                THE ROSEN LAW FIRM, P.A.
    21

    22
                                                /s/ Laurence M. Rosen
                                                Laurence M. Rosen, Esq. (SBN 219683)
    23                                          355 S. Grand Avenue, Suite 2450
    24
                                                Los Angeles, CA 90071
                                                Telephone: (213) 785-2610
    25                                          Facsimile: (213) 226-4684
    26                                          Email: lrosen@rosenlegal.com

    27                                          Counsel for Plaintiffs and the Class
    28


                                                 -1-
Case 2:15-cv-05146-CAS-PJW Document 468 Filed 11/06/19 Page 3 of 3 Page ID #:25574



     1                            CERTIFICATE OF SERVICE
     2         I, Laurence M. Rosen, hereby declare under penalty of perjury as follows:
     3   I am an attorney at The Rosen Law Firm, P.A., with offices at 355 South Grand
     4   Avenue, Suite 2450, Los Angeles, CA 90071. I am over the age of eighteen.
     5         On November 6, 2019, I electronically filed the foregoing PLAINTIFFS’
     6   MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS with the Clerk of
     7   the Court using the CM/ECF system which sent notification of such filing to counsel
     8   of record.
     9   Executed on November 6, 2019                /s/ Laurence M. Rosen
    10
                                                     Laurence M. Rosen

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20
    21

    22

    23

    24

    25

    26
    27

    28


                                               -2-
